Citation Nr: 1139840	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-11 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to December 1977 and from March 2003 to August 2004.  He also served in the Army National Guard of Missouri and in the Army Reserve for over 27 years.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

The competent medical evidence of record serves to establish that the Veteran's hearing loss was caused by his military service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, bilateral hearing loss is a result of the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Since the Board is granting service connection for bilateral hearing loss, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  
 II.  Applicable laws and regulations

The Veteran is contending that service connection is warranted for bilateral hearing loss. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain conditions involving what are generally recognized as diseases of a chronic nature, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for hearing loss in particular requires credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 where a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 2003 (July 16, 2003).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In deciding a claim based upon aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In this regard, temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

III.  Analysis

First, the evidence of record shows that the Veteran currently has a hearing disability, as defined in 38 C.F.R. § 3.385.  The December 2006 examination noted puretold thresholds of the right ear as follows:  20 dB, 15 dB, 55 dB, 65 dB and 60 dB at frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) respectively.  Puretone thresholds for the left ear were:  15 dB, 15 dB, 50 dB, 70 dB, and 55 dB at frequencies 500, 1000, 2000, 3000, 4000 Hz respectively.  

As the Veteran has a current hearing disability, the question becomes whether his current hearing disability is related to his active military service.  

The Veteran claims that his hearing loss is due to his military service in Iraq.  He reported that he was stationed at a camp where a large number of military aircrafts and helicopters would fly low overhead.  There was also an exploding ordinance that was detonated less than one mile from him.  In addition, he was very close to numerous generators that were used to provide electricity to the camp.  

The Veteran's service treatment records (STRs) do not contain a copy of a service entrance examination.  Accordingly, he is presumed to have been sound upon service entry.  See 38 U.S.C.A. §§ 1111, 1132, 1137; Doran v. Brown, 6 Vet. App. 283, 286 (1994).

As noted above, the presumption of soundness can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 where a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 2003 (July 16, 2003).

The Veteran's STRs include several medical examination conducted during his National Guard duty.  These documents show that the Veteran had a hearing loss disability prior to his active duty in Iraq with a permanent profile for hearing loss.  Despite this, the second prong of the analysis is not met.  Namely, there is no evidence that the disease or injury was not aggravated by service.  Instead, the evidence shows that this hearing loss worsened during his military service.

Although there is no entrance examination included in the Veteran's STRs, there is evidence of a hearing test that was conducted shortly after his entry into active military service in May 2003.  Puretone thresholds for this examination of the left ear were:  15 dB, 5 dB, 25 dB, 45 dB, and 50 dB at frequencies 500, 1000, 2000, 3000, 4000 Hz respectively.  Puretone thresholds of the right hear were:  10 dB, 5 dB, 35 dB, 60 dB, and 50 dB at frequencies 500, 1000, 2000, 3000, 4000 Hz respectively.  

There is also no discharge examination included in the claim file but in the Veteran's DD Form 2796 Post Deployment Health Assessment, the Veteran reported decreased hearing and buzzing in his ears.  He was referred to audiology for further assessment.  
For these reasons, the presumption of soundness cannot be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  Therefore, the Veteran is afforded a presumption of sound condition upon entry into service.  

Since the Veteran was presumed sound at entry into active military service and now has a hearing loss disability, the Board finds that hearing loss is related to his military service.

The Board acknowledges the December 2006 examiner's opinion that the issue of hearing loss was one of mere speculation because there were no pre-deployment military or civilian medical records.  The examiner further found that it was less likely than not that the current loss was acquired in whole or during deployment.  He found it was more likely than not, that part, or all, of the current loss pre-existed deployment.  Without medical records, the examiner stated that there was no way to determine if the loss pre-existed deployment, was aggravated during deployment or acquired in part or whole during deployment.  He also stated that it was less likely than not for an individual to acquire this severity of loss in whole during a 15 month deployment given the account of noise exposures although not impossible.  

The examiner found that it was more likely than not that the majority of loss was acquired prior to deployment given his work history.  He also stated that aggravation of a pre-existed loss was possible but determining the probability of aggravation was an act of speculation given the available documentation and information.  The examiner recommended obtaining civilian occupational medical records and civilian hearing conservation records and other private medical records as well as National Guard service records.  

As noted in his opinion, the examiner did not have the Veteran's service treatment records available for his review at the time of the examination.  The examiner also stated numerous times that without documentation or information it would be mere speculation to state the possibility of aggravation.  Although the examiner found that it was less likely than not that the current loss was acquired in whole or during deployment, the examiner based his opinion only on the Veteran's statements and on a post deployment medical history questionnaire.  

The Board finds the VA examiner's opinion to be credible and that the examiner is competent to provide an opinion as to the etiology of hearing loss.  

Despite this, in weighing the evidence, the Board finds that the VA examiner's opinion as little probative value as the examiner was not able to review the Veteran's STRs and records from his National Guard service which were later forwarded to the Board after the VA examination was conducted.

The Veteran, his wife and a fellow soldier of the Veteran also provided statements attesting to the Veteran's exposure to loud noise during service and that his hearing had gotten worse upon his return from Iraq.

The Veteran, his wife and fellow soldier of the Veteran provided credible statements.  The Veteran and his wife statements were corroborated by medical evidence in the Veteran's STRs that the Veteran's hearing had indeed worsened during his service in Iraq.  Furthermore, statements made by the Veteran's fellow soldier were also corroborated by the Veteran's post deployment health assessment which noted loud noise exposure.

The Veteran, his wife and fellow soldier are competent to testify as to observable symptoms such as impaired hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

In weighing the evidence, the Board finds that the opinions included in the file are in equipoise.  

The Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e. where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, in resolving all reasonable doubt in favor of the Veteran, service connection for a bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


